ORDER

PER CURIAM.
Movant, Steven Bankhead, appeals from a judgment denying on the merits without an evidentiary hearing his Rule 24.035 motion for post-conviction relief.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. Rule 24.035(k). An opin*242ion reciting the detailed facts and restating the principles of law would have no prece-dential value.
However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).